Citation Nr: 0519363	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of anal fissure. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 2003 
and March 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  This case was 
remanded in June 2004 and now returns to the Board for 
appellate review.

As noted in the Board's June 2004 remand, in May 2003, the 
veteran was awarded service connection for residuals of anal 
fissure, evaluated as noncompensable, effective March 8, 
2002, and denied service connection for hearing loss.  He 
subsequently entered a notice of disagreement pertaining to 
both issues in June 2003.  Following the issuance of the 
statement of the case in August 2003 and the submission of 
his substantive appeal in October 2003, the veteran withdrew 
his appeal pertaining to the denial of service connection for 
hearing loss in March 2004.  See 38 C.F.R. § 20.204 (2004).  
As such, the hearing loss issue is no longer before the 
Board.  

Also, the Board observes that the March 2004 rating decision 
granted a compensable rating of 10 percent for service-
connected residuals of anal fissure, effective March 8, 2002.  
On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of an initial 10 percent rating 
was not a full grant of the benefit sought on appeal, and 
since the veteran did not withdraw his claim of entitlement 
to a higher initial rating for service-connected residuals of 
anal fissure, the matter remains before the Board for 
appellate review.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Residuals of anal fissure are manifested by subjective 
complaints of pain and perianal itching as well as objective 
evidence of periodic rectal bleeding, fecal leakage, and fair 
sphincter control, without fistula or anal fissure, or 
involuntary bowel movements; it is not necessary for the 
veteran to wear a pad.

3.  Recent treatment records demonstrate that the veteran has 
some fecal incontinence.


CONCLUSION OF LAW

The current manifestations of the veteran's residuals of anal 
fissure more closely approximate the criteria for a 30 
percent rating than a 10 percent rating; therefore, a 30 
percent rating is warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7399-7335 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The Board observes that the RO sent the veteran a letter in 
March 2002 in connection with his claim of entitlement to 
service connection for residuals of anal fissure.  Following 
the May 2003 rating decision granting service connection for 
such disability and assigning an initial noncompensable 
rating, the veteran submitted a notice of disagreement as to 
the assigned disability evaluation.  In an opinion, VA's 
General Counsel considered the question of whether VA must 
notify a claimant via a VCAA letter of the information and 
evidence necessary to substantiate an issue first raised in a 
notice of disagreement submitted in response to VA's notice 
of its decision on a claim for which VA has already notified 
the claimant of the information and evidence necessary to 
substantiate the claim.  The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must 
notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take 
development or review action it deems proper under 
applicable regulations and issue a statement of the case 
if the action does not resolve the disagreement either 
by grant of the benefits sought or withdrawal of the 
notice of disagreement.  If, in response to notice of 
its decision on a claim for which VA has already given 
the § 5103 notice, VA receives a notice of disagreement 
that raises a new issue, § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103 does not 
require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised 
issue. 

See VAOPGCPREC 8-03 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  For the 
reasons discussed below, the Board finds that, under the 
holding in VAOPGCPREC 8-03, further notice from VA to the 
veteran is not required with regard to his claim for a higher 
initial rating discussed herein because documents issued to 
the veteran, to include the March 2002 letter pertinent to 
service connection as well as letters sent in October 2003 
and June 2004, provided notice sufficient to enable him to 
prepare and present argument directly pertinent to his 
appeal.  

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2002 letter sent in connection 
with the veteran's initial claim advised him that, in order 
to establish entitlement to service connection, the evidence 
must show a current disability and a medical nexus between 
such and military service.  The October 2003 letter also 
provided the veteran with the regulations governing service 
connection.  However, pertinent to the veteran's initial 
rating claim, the June 2004 letter advised him that, in order 
to establish entitlement to an increased evaluation, the 
evidence must show that his service-connected disability has 
gotten worse.  

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.§ 3.159(b)(1) (2004).  The March 
2002 letter informed the veteran that VA would obtain service 
medical records, other military records, and VA medical 
records.  Such letter also indicated that, if the veteran 
completed, signed, and returned VA Form 21-4142, 
Authorization for Release Information to VA, VA would request 
any private medical records for the veteran.  The October 
2003 and June 2004 letters notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration.  Such 
letters also advised the veteran that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, to include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  The veteran was further advised in the 
October 2003 letter that VA would attempt to obtain all 
evidence that he identifies as available.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The March 2002 letter informed the veteran that he 
should provide the identifying information for any record 
holder, to include the name, address, time frame of such 
records, and the condition for which he was treated in the 
case of medical records.  The veteran was further informed 
that if he completed, signed, and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, VA 
would attempt to obtain his private medical records.  The 
October 2003 and June 2004 letters advised the veteran that 
he must provide enough identifying information about his 
records so VA can obtain them.  He was also informed that it 
was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The June 2004 letter advised the veteran 
to provide VA with any evidence or information he had 
pertinent to his claim.  He was specifically requested to 
send any treatment records pertinent to his claimed 
condition, especially those that were recent (within the last 
12 months). 

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  The Board observes that, in compliance with the 
June 2004 remand directives, the veteran was asked to 
identify all VA and non-VA medical providers.  Thereafter, 
records from the Marion VA Medical Center were obtained and 
associated with the claims file.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  He has also been afforded VA 
examinations for the purpose of adjudicating his initial 
rating claim.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.

Background

The veteran served on active duty from July 1978 to May 1984 
in the United States Army.  

A May 2003 rating decision granted service connection for 
residuals of anal fissure, evaluated as noncompensably 
disabling pursuant to Diagnostic Code 7399-7335, effective 
March 8, 2002.  Thereafter, the veteran perfected his appeal 
with respect to the propriety of the initially assigned 
disability rating.  In March 20004, a rating decision granted 
a compensable rating of 10 percent for service-connected 
residuals of anal fissure, effective March 8, 2002.  

At the veteran's April 2002 VA examination, he complained of 
pain and bright rectal bleeding after bowel movements 
reoccurring periodically, about once every few months and 
most recently, two months previously.  The veteran stated 
that treatment with sitz baths, rest, and intermittent 
Preparation H fully resolves his symptoms.  The veteran's 
bowel movement habits were everyday, soft, full form bowel 
movements with no excessive straining or noted pain on 
defecation or blood either in the bowel, on the stool, or on 
the paper, except when he was having problems.  The veteran 
had full control of his sphincter.  He had no fecal leakage, 
involuntary bowel movements, or used a pad.  The examiner 
noted that the veteran had bleeding once every few months for 
a couple of days, which was bright red and on the paper only 
with no excessive bleeding into the bowel.  

Upon physical examination, the veteran's anus showed good 
external sphincter tone.  He had evidence of a healed 
anterior linear fissure, but no current fissure at the time 
of the VA examination.  There was no evidence of fecal 
leakage.  There was also no active fissure, hemorrhoids, or 
bleeding.  The diagnoses included previous diagnosis of anal 
fissure and hemorrhoids, and, healed anal fissure.  With 
regard to the former diagnosis, the examiner noted that there 
were no active signs of anal fissure and hemorrhoids at the 
time of the examination, but the veteran seemed to be well 
aware of his symptomatology and did have reoccurrence 
probably three to four times a year with resolution with non-
operative/surgical interventions.

An August 2003 VA treatment record indicates that the veteran 
had internal hemorrhoids removed 16 years previously while in 
service.  He complained of bowel leakage on a daily basis.  
In September 2003, the veteran had a provisional diagnosis of 
bleeding internal hemorrhoids.  It was noted that the veteran 
was diagnosed with thrombosed hemorrhoids 20 years 
previously.  He had no surgeries.  The veteran had a history 
of rectal bleeding every couple of months.  It was noted that 
the veteran soiled his undergarments.  Examination revealed 
no evidence of fistula or anal fissure.  The veteran was also 
seen at the surgical clinic in September 2003.  Such record 
reflects that the veteran was referred for recurrent rectal 
bleeding.  It was noted that, within the prior 20 years, 
every couple of months, the veteran had rectal bleeding that 
lasted three to four days.  He stated that, after each bowel 
movement, he had to wash himself three or four times.  The 
veteran denied any pain or prolapse.  There was no history of 
constipation, although the veteran's eating habits were quite 
erratic.  He also denied any rectal abscesses.  Objectively, 
examination was unremarkable as there was no evidence of any 
perianal disease such as fistula in ano.  Digital rectal 
examination was also unremarkable as there was no evidence of 
any acute or chronic anal fissures.  The assessment indicated 
that the veteran could have bleeding internal hemorrhoids.  

A January 2004 VA record reflects that the veteran was seen 
for evaluation of bowel incontinence and rectal bleeding.  It 
was noted that he had rectal bleeding for two months the 
prior year and continued to do so intermittently.  He had 
bright red rectal bleeding in small amounts.  There was no 
accompanying diarrhea or weight loss.  However, there was 
significant bowel incontinence.  The veteran soiled his 
underpants almost on a regular basis.  He was given fiber 
supplements, but such had not helped.  It was noted that the 
veteran had thrombosed hemorrhoids 20 years previously.  Upon 
physical examination, the veteran's abdomen was soft without 
tenderness and bowel sounds were present.  There was no 
rectal tenderness or rectal mass.  There were no obvious anal 
fissures.  Rectal bleeding and rectal incontinence were 
diagnosed.  A February 2004 record shows that the veteran had 
a colonoscopy to evaluate his rectal bleeding and rectal 
incontinence.  The findings included that the quality of the 
bowel preparation was good.  The entire colon mucosa was 
normal, except for internal hemorrhoids seen on retroflex 
view of the rectum.  There were no anal fissures.  There were 
also no polyps, mass/lesions, vascular malformations, or 
diverticula within the large bowel.  The diagnosis was 
internal hemorrhoids.  

At the veteran's March 2004 RO hearing, he testified that, 
after a bowel movement, he had leakage for up to two hours.  
He indicated that such had been a daily occurrence since 
service.  The veteran also stated that, regarding the 
bleeding, it had been every four to six months and lasted 
three to four days.  He further indicated that he worked as a 
police officer and he did not know how he would continue to 
do his job if there were no restroom available.

A July 2004 VA treatment record shows that the veteran 
continued to have hemorrhoids.  A November 2004 record 
reveals that the veteran continued to have incontinence of 
stool, some leg aches, and itchiness.  It was noted that the 
veteran was currently taking stool softeners and 
Hydrocortisone rectal suppository.  The impression included 
incontinent of stool, probably related to injury to the 
sphincter muscle of the anus, possible anal fissure, and 
internal hemorrhoids.

At his November 2004 VA examination, the veteran reported 
that he had a recent colonoscopy during which he was found to 
have internal hemorrhoids and was recommended to have 
psyllium and suppositories.  He stated that psyllium helped 
significantly and currently he had no bleeding from 
hemorrhoids.  The veteran complained of some perianal 
itching.  He did not wear any pads and did not have any 
involuntary bowel movements.  The veteran did have fecal 
leakage overnight and described his degree of sphincter 
control as being fair.  In the past, the veteran used to have 
pleading every four months and now he had no bleeding from 
hemorrhoids in the prior nine months.  

Upon rectal examination, there was no evidence of fecal 
leakage.  The lumen of the rectum and anus were normal in 
size.  There was no external hemorrhoids or fissures visible.  
The examiner indicated that the veteran may have had a 
thrombosed internal hemorrhoid at the 4 o'clock position.  
There was no evidence of bleeding and the veteran did not 
colostomy.

The examiner's impression was internal hemorrhoids, healed 
anal fissure, and fecal leakage.  The examiner noted that the 
veteran had been diagnosed in the past with anal fissure that 
healed with stool softeners.  The veteran did have some fecal 
leakage as well as internal hemorrhoids.  The internal 
hemorrhoids were visualized on colonoscopy, but there were no 
external hemorrhoids.  The veteran had no bleeding from the 
hemorrhoids.  He did complain of some itching in the perianal 
area.  The examiner noted that the veteran had some fecal 
leakage after every bowel movement and during the nighttime.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for the veteran's service-connected disability.  

The veteran is service-connected for residuals of anal 
fissure, currently evaluated as 10 percent disabling, under 
38 C.F.R. § 4.114, Diagnostic Code 7399-7335, effective March 
8, 2002.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  See 38 C.F.R. § 4.27.  The veteran contends that 
he has fecal leakage after every bowel movement and that he 
experiences bleeding every four to six months residual to 
such problems.  As such, he claims that he should be entitled 
to an initial rating in excess of 10 percent for his service-
connected disability.   

Diagnostic Code 7335 provides that fistula in ano is rated as 
impairment of sphincter control.  Diagnostic Code 7332 
pertains to impairment of sphincter control of the rectum and 
anus.  Constant slight or occasional moderate leakage 
warrants a 10 percent evaluation.  Occasional involuntary 
bowel movements, necessitating wearing of pad warrants a 30 
percent evaluation.  Extensive leakage and fairly frequent 
involuntary bowel movements warrants a 60 percent evaluation.  
Complete loss of sphincter control warrants a 100 percent 
evaluation.

Based on the evidence of record, residuals of anal fissure 
are manifested by subjective complaints of pain and perianal 
itching as well as objective evidence of periodic rectal 
bleeding, fecal leakage, and fair sphincter control, without 
fistula or anal fissure, or involuntary bowel movements; it 
is not necessary for the veteran to wear a pad.  As there is 
no evidence of demonstrating the necessity of wearing of a 
pad, the current manifestations of disability are not 
entirely consistent with the criteria for a 30 percent 
rating.  However, treatment records dated in January 2004 
include a diagnosis of incontinence; and when the veteran was 
seen at a VA facility in July 2004, it was reported that 
there was an impression of incontinence of stool, probably 
related to sphincter muscle injury.  Similarly, when the 
veteran was examined in November 2004, some fecal leakage was 
noted.  In view of these findings, the current manifestations 
of disability approximate the criteria for a 30 percent 
rating more closely than they approximate the criteria for a 
10 percent rating.  For this reason, a 30 percent rating is 
warranted under 38 C.F.R. § 4.7 and Diagnostic Code 7335, as 
rated under Diagnostic Code 7332.  




ORDER

An initial rating of 30 percent for residuals of anal fissure 
is granted.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


